IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT




    THE HONORABLE MIKE KELLY, SEAN                : No. 68 MAP 2020
    PARNELL, THOMAS A. FRANK, NANCY               :
    KIERZEK, DEREK MAGEE, ROBIN                   :
    SAUTER, MICHAEL KINCAID, AND                  :
    WANDA LOGAN                                   :
                                                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
    COMMONWEALTH OF PENNSYLVANIA,                 :
    PENNSYLVANIA GENERAL ASSEMBLY,                :
    HONORABLE THOMAS W. WOLF, KATHY               :
    BOOCKVAR                                      :
                                                  :
                                                  :
    APPEAL OF: COMMONWEALTH OF                    :
    PENNSYLVANIA, HONORABLE THOMAS                :
    W. WOLF, KATHY BOOCKVAR                       :


                                         ORDER



PER CURIAM

        AND NOW, this 28th day of November, 2020, pursuant to 42 Pa.C.S. § 726,1 we

GRANT the application for extraordinary jurisdiction filed by the Commonwealth of

Pennsylvania, Governor Thomas W. Wolf, and Secretary of the Commonwealth Kathy

Boockvar (“Commonwealth”), VACATE the Commonwealth Court’s order preliminarily

enjoining the Commonwealth from taking any further action regarding the certification of

the results of the 2020 General Election, and DISMISS WITH PREJUDICE the petition

1 Section 726 provides that “[n]otwithstanding any other provision of law, the Supreme
Court may, on its own motion or upon petition of any party, in any matter pending before
any court or magisterial district judge of this Commonwealth involving an issue of
immediate public importance, assume plenary jurisdiction of such matter at any stage
thereof and enter a final order or otherwise cause right and justice to be done.” 42 Pa.C.S.
§ 726.
for review filed by the Honorable Mike Kelly, Sean Parnell, Thomas A. Frank, Nancy

Kierzek, Derek Magee, Robin Sauter, and Wanda Logan (“Petitioners”).                 All other

outstanding motions are DISMISSED AS MOOT.

         Petitioners filed the petition for review in Commonwealth Court on November 21,

2020, setting forth a facial challenge to those provisions of Act 77 of 2019,2 establishing

universal mail-in voting in the Commonwealth of Pennsylvania. Petitioners sought a

declaration that the aforementioned provisions were unconstitutional and void ab initio,

and injunctive relief prohibiting the certification of the results of the General Election held

on November 3, 2020. As a remedy, Petitioners sought to invalidate the ballots of the

millions of Pennsylvania voters who utilized the mail-in voting procedures established by

Act 77 and count only those ballots that Petitioners deem to be “legal votes.” Alternatively,

Petitioners advocated the extraordinary proposition that the court disenfranchise all 6.9

million Pennsylvanians3 who voted in the General Election and instead “direct[] the

General Assembly to choose Pennsylvania’s electors.” Petition for Review at 24.

         Upon consideration of the parties’ filings in Commonwealth Court, we hereby

dismiss the petition for review with prejudice based upon Petitioners’ failure to file their

facial constitutional challenge in a timely manner. Petitioners’ challenge violates the

doctrine of laches given their complete failure to act with due diligence in commencing

their facial constitutional challenge, which was ascertainable upon Act 77’s enactment. It

is well-established that “[l]aches is an equitable doctrine that bars relief when a

complaining party is guilty of want of due diligence in failing to promptly institute an action

to the prejudice of another.” Stilp v. Hafer, 718 A.2d 290, 292 (Pa. 1998).




2   Act of October 31, 2019, P.L. 552, No. 77 (“Act 77”).
3   See Pennsylvania Department of State, Unofficial Returns,                   available   at:
https://www.electionreturns.pa.gov/ (last visited Nov. 27, 2020).



                                              2
       The want of due diligence demonstrated in this matter is unmistakable. Petitioners

filed this facial challenge to the mail-in voting statutory provisions more than one year

after the enactment of Act 77. At the time this action was filed on November 21, 2020,

millions of Pennsylvania voters had already expressed their will in both the June 2020

Primary Election and the November 2020 General Election and the final ballots in the

2020 General Election were being tallied, with the results becoming seemingly apparent.

Nevertheless, Petitioners waited to commence this litigation until days before the county

boards of election were required to certify the election results to the Secretary of the

Commonwealth. Thus, it is beyond cavil that Petitioners failed to act with due diligence

in presenting the instant claim. Equally clear is the substantial prejudice arising from

Petitioners’ failure to institute promptly a facial challenge to the mail-in voting statutory

scheme, as such inaction would result in the disenfranchisement of millions of

Pennsylvania voters.4

       Accordingly, we grant the application for extraordinary jurisdiction, vacate the

Commonwealth Court’s order preliminarily enjoining the Commonwealth from taking any

further action regarding the certification of the results of the 2020 General Election, and

dismiss with prejudice Petitioners’ petition for review. All other outstanding motions are

dismissed as moot.

       Justice Wecht files a concurring statement.
       Chief Justice Saylor files a concurring and dissenting statement in which Justice

Mundy joins.




4While the Commonwealth also relies upon Section 13(3) of Act 77, providing for a 180-
day period in which constitutional challenges may be commenced, given our reliance
upon the doctrine of laches, we do not speak to this basis for dismissal.

                                             3